

Exhibit 10.2
AMENDED & RESTATED
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this "Agreement") is dated this 29th of August 2017
and effective on the 1st day of January 1, 2017 (“Effective Date”), between
Sinclair Broadcast Group, Inc., a Maryland corporation ("SBG” or “Company”), and
Lucy A. Rutishauser ("Employee").


R E C I T A L S


A.SBG, through its direct and indirect wholly-owned subsidiaries, including but
not limited to Sinclair Television Group, Inc., a Maryland corporation (“STG”),
owns or operates television broadcast stations and invests in and/or manages
some industry related and non-industry related businesses.


B.Employee was previously employed by SBG as its Treasurer, and is currently
serving as its Senior Vice President, Chief Financial Officer, and Treasurer.


C.On or about August 25,2017, the Company and the Employee entered into a new
employment Agreement (the “August 25, 2017 Agreement”), which contained a mutual
mistake of fact in Section 8.1 stating the Longevity Effective Date as December
8, 2018 (the “Erroneous Date”) instead of December 8, 2023 (the “Correct Date”).


D.Except for the change of the Longevity Effective Date in Section 8.1 from the
Erroneous Date to the Correct Date, all provisions and Sections of this
agreement are identical to the provisions and Sections of the August 25, 2017
Agreement.


E.The parties hereto desire to amend and restate any and all understandings and
agreements between them that preceded the Effective Date and the date of this
Agreement and that relate in any manner to the terms and conditions of
Employee’s employment.


D.    SBG has adopted an unfunded bonus arrangement, which is open only to a
select group of management or highly compensated employees. Employee is, at the
time of execution of this Agreement, a member of such class of employees.


NOW, THEREFORE, IN CONSIDERATION OF the mutual covenants herein contained, the
parties hereto agree as follows:


1.    Duties.


1.1.    Duties Upon Employment.    Upon the terms and subject to the other
provisions of this Agreement, Employee will continue to be employed by SBG as
its Chief Financial Officer. In such capacity, Employee will:






--------------------------------------------------------------------------------




(a)report to the Board of Directors of SBG (the “SBG Board”), the Chief
Executive Officer and President of SBG (the “SBG CEO”) and the SBG Executive
Chairman (the “Executive Chairman”); and


(b)    have such responsibilities and perform such duties as are customarily
assigned to a chief financial officer of a public company of comparable size and
as may from time to time be established and assigned by the SBG Board, the SBG
CEO, and/or the SBG Executive Chairman.


1.2.    Full-Time Employment.    The Employee agrees to devote Employee's full
working time, attention, and best efforts exclusively to the business of SBG and
its direct and indirect subsidiaries.


1.3.    Location.    During the Employment Term, Employee’s services under this
Agreement shall be performed principally in the Baltimore, Maryland Metropolitan
Area, or such other location(s) as may from time to time be designated by the
appropriate official at SBG. The parties acknowledge and agree that the nature
of Employee’s duties hereunder shall, in any event, require reasonable travel
from time to time consistent with travel obligations inherent with the title,
duties, and responsibilities of the Employee or as may be from time to time
reasonably directed by the SBG Board, the SBG CEO, and/or the SBG Executive
Chairman.


2.    Term.


2.1.    Term.    The term of Employee's employment under this Agreement (the
"Employment Term") shall begin on the Effective Date and continue until
employment is terminated in accordance with Section 4 of this Agreement.


2.2.    At Will Employment. Notwithstanding anything else in this Agreement to
the contrary, including, without limitation, the provisions of Section 2.1,
Section 3, or Section 4 of this Agreement, the employment of Employee is not for
a specified period of time, and SBG or Employee may terminate the employment of
Employee with or without Cause (as defined in Section 4.1(c) of this Agreement)
at any time for any reason. There is not as of the Effective Date, nor will
there be in the future, unless by a writing signed by all of the parties to this
Agreement, any express or implied agreement as to the continued employment of
Employee.


3.    Compensation and Benefits.


3.1.    Compensation.    Subject to the terms of this Agreement, SBG shall
compensate Employee in the form of both current and deferred compensation. The
Employee’s initial annual salary is Eight Hundred Thousand Dollars and No Cents
($800,000.00) (the “Base Salary”), which shall be paid to Employee consistent
with Company’s policies in effect from time to time, effective as of January 1,
2017. During each employment year, Employee’s Base Salary shall be determined
from time-to-time by the Compensation Committee of the SBG Board (the
"Compensation Committee"), which Salary may include the right to earn bonuses as
determined by the Compensation Committee in its absolute and complete discretion
(the “Discretionary




--------------------------------------------------------------------------------




Bonus”). Any such Discretionary Bonus shall be determined and payable after the
Compensation Committee has had the opportunity to review among other things, the
Employee’s performance, any financial, and/or other information that it
determines in its sole and absolute discretion to be necessary, appropriate, or
relevant for or to such determination. Any changes to the Base Salary and/or
Discretionary Bonus may be made without altering the terms of this Agreement in
any manner. Any deferred portion of Employee’s total compensation will be
controlled by the terms of this Agreement, as may be amended from time to time
only by subsequent written agreement(s) that are executed in accordance with
this Agreement and in particular Sections 9.8 and 9.14 hereof.


3.2.    Vacation.    During each calendar year of employment under this
Agreement, Employee shall be entitled to paid vacation leave in an amount equal
to one (1) week plus the amount otherwise determined in accordance with such
policies from time to time in effect at SBG, with 250 hours that can be carried
over at any time.


3.3.    Health Insurance and Other Benefits.    During the Employment Term,
Employee shall be eligible to participate in health insurance programs that may
from time to time be provided by SBG for its similarly situated employees
generally, and Employee shall be eligible to participate in other employee
benefits plans that may from time to time be provided by SBG to its employees
generally.


3.4.    Tax Issues.    To the extent taxable to Employee, Employee will be
responsible for accounting for and payments of taxes on the benefits provided to
Employee, and Employee will keep such records regarding uses of these benefits
as SBG reasonably requires and will furnish SBG all such information as may be
reasonably requested by it with respect to such benefits.


3.5.    Expenses.    SBG will pay or reimburse Employee from time to time for
all expenses incurred by Employee during the Employment Term on behalf of SBG in
accordance with corporate policies established by SBG; provided, that (a) such
expenses must be reasonable business expenses, and (b) Employee supplies to SBG
itemized accounts or receipts in accordance with SBG’s procedures and policies
with respect to reimbursement of expenses in effect from time to time. To ensure
compliance with section 409A of the Internal Revenue Code, (i) the amount of
expenses eligible for reimbursement during a calendar year may not affect the
expenses eligible for reimbursement in any other calendar year; (ii) the
reimbursement of an eligible expense will be made as soon as practicable
following the time when Employee has satisfied her entitlement to reimbursement,
but no later than the last day of the calendar year following the year in which
the expense is incurred; (iii) the right to reimbursement is not subject to
liquidation or exchange for another benefit; and (iv) in no event may Employee,
directly or indirectly, designate the calendar year of any payment.


4.    Employment Termination.


4.1.    Termination Events.






--------------------------------------------------------------------------------




(a)    The Employment Term will end, and the parties will not have any rights or
obligations under this Agreement (except for the rights and obligations under
those Sections of this Agreement that are continuing and will survive the end of
the Employment Term, as specified in Section 11.10 of this Agreement) on the
earliest to occur of the following events (each a "Termination Date"):


(1)    the death of Employee;


(2)    the termination of Employee’s employment as a result of Employee’s
Disability (as defined in Section 4.1(b) of this Agreement);


(3)    the termination of Employee's employment by Employee without Good Reason
(as defined in Section 4.1(d) of this Agreement);


(4)    the termination of Employee's employment by SBG for Cause (as defined in
Section 4.1(c) of this Agreement);


(5)    the termination of Employee's employment by SBG without Cause;


(6)    the termination of Employee’s employment by Employee for Good Reason
within three (3) months of the inception of the event giving rise to the Good
Reason; provided, however, the Employee has first given the Employer written
notice of the Good Reason within ten (10) business days of its occurrence and
thirty (30) days following such notice to correct it;


(7)    the termination of Employee’s employment by either SBG or Employee within
twelve (12) months of Change in Control (as defined in Section 8.3 of this
Agreement).


(b)Except as is provided in the last sentence of this Section 4.1(b), for the
purposes of this Agreement, "Disability" means Employee's inability, whether
mental or physical, to perform the normal duties of Employee's position for
ninety (90) days (which need not be consecutive) during any twelve (12)
consecutive month period, and the effective date of such Disability shall be the
day next following such ninetieth (90th) day. If SBG and Employee are unable to
agree as to whether Employee is disabled, the question will be decided by a
physician to be paid by SBG and designated by SBG, subject to the approval of
Employee (which approval may not be unreasonably withheld) whose determination
will be final and binding on the parties. Notwithstanding anything in this
Section 4.1(b) or in this Agreement to the contrary, to the extent necessary to
prevent a violation of section 409A of the Internal Revenue Code (and any
guidance issued thereunder), "Disability" means a medically determinable
physical or mental impairment which qualifies Employee for total disability
benefits under the Social Security Act and/or which, in the opinion of SBG
(based upon such evidence as it deems satisfactory): (i) can be expected to
result in death or to last at least twelve (12) months, and (ii) will prevent
Employee from performing any substantial gainful activity.




--------------------------------------------------------------------------------






(c)For the purposes of this Agreement, "Cause" means any of the following: (i)
the wrongful appropriation for Employee's own use or benefit of property or
money entrusted to Employee by SBG or its direct or indirect subsidiaries, (ii)
the conviction or granting of a Probation Before Judgment (or similar such
finding or determination if not by a Maryland court) of a crime involving moral
turpitude, deceit, or fraud, (iii) Employee's continued willful disregard of
Employee's duties and responsibilities hereunder after written notice of such
disregard and the reasonable opportunity to correct such disregard, (iv)
Employee's continued violation of SBG policy after written notice of such
violations (such policy may include policies as to drug or alcohol abuse) and
the reasonable opportunity to cure such violations, (v) any willful misconduct
or gross negligence by Employee which actually jeopardizes a Federal
Communications Commission license of any broadcast station owned directly or
indirectly by SBG or STG or programmed, directly or indirectly, by STG; (vi) any
willful misconduct or gross negligence of Employee, which directly causes a
material adverse effect on SBG’s public or private financings or the public
registration or trading of SBG’s capital stock or debt; or (v) the continued
insubordination of Employee and/or Employee’s repeated failure to follow the
reasonable directives of the SBG CEO or the SBG Board after written notice of
such insubordination or the failure to follow such reasonable directives. Upon a
termination for Cause, all of Employee’s duties as described in Section 1 of
this Agreement shall terminate, and Employment under this Agreement shall cease.


(d)    For purposes of this Agreement, “Good Reason” means any of the following:
(i) a more than five percent (5.0%) reduction in Employee’s compensation (other
than a reduction consistent with a company-wide reduction in pay affecting
substantially all executive employees of SBG and its subsidiaries), (ii) the
relocation of Employee’s principal place of employment more than twenty (20)
miles from its present location, (iii) a material reduction in the duties of
Employee or a material change in Employee’s working conditions or (iv) if
Employee is no longer SBG’s Chief Financial Officer or no longer reports to the
SBG CEO or SBG Board.


4.2.    Termination Payments.


(a)If Employee's employment is terminated pursuant to Section 4.1(a)(1) (i.e.,
upon her death), SBG shall pay to the person or persons designated by Employee
pursuant to Section 9.19 (or, if no such written designation has been made,
Employee's estate), all of the following:


1.    within thirty (30) days after the Termination Date the Base Salary with
respect to the then current year that would have been payable to Employee under
Section 3.1 of this Agreement up to and including the Termination Date;


2.    within thirty (30) days after the Termination Date, a payment in respect
of unutilized vacation time that has accrued through the Termination Date
(determined in accordance with corporate policies established by SBG and
consistent with Section 3 of this Agreement); and






--------------------------------------------------------------------------------




3.    a separation payment equal to one (1) month’s Base Salary in effect at the
time of termination (not including bonuses) for each full year of her continuous
employment with SBG (the “Separation Payment”);


4.    benefits, if any, applicable to Employee under any applicable SBG Stock
Option Agreement by and between SBG and the Employee, upon the terms and
conditions set forth therein; and


5.    if payment of the Special Longevity Bonus (as defined in Section 8.1 of
this Agreement) has not occurred prior to the Employee’s death, a payment equal
to a percentage of the Special Longevity Bonus calculated by multiplying the
Special Longevity Bonus times a fraction, the numerator of which is the number
of days that have elapsed from the inception of the Employee’s employment by SBG
(i.e., December 8, 1998) through the date of the Employee’s death, and the
denominator of which is the number of days from the inception of the Employee’s
employment by SBG through the Earned Bonus Date (as defined in Section 8.1)
(i.e., 7,300 days).


(b)If Employee's employment is terminated pursuant to Section 4.1(a)(2) of this
Agreement (i.e., upon her Disability), SBG shall pay all of the following:


1.     within thirty (30) days after the Termination Date, the Base Salary with
respect to the then current year that would have been payable to Employee under
Section 3.1 had the Employment Term ended on the last day of the month in which
the Termination Date occurs;


2.    within thirty (30) days after the Termination Date, a payment in respect
of unutilized vacation time that has accrued through the Termination Date
(determined in accordance with corporate policies established by SBG and
consistent with Section 3 of this Agreement); and


3.    the Separation Payment;


4.    benefits, if any, applicable to Employee under any applicable SBG Stock
Option Agreement by and between SBG and the Employee, upon the terms and
conditions set forth therein; and


5.    if payment of the Special Longevity Bonus has not occurred prior to the
Employee’s Disability, a payment equal to a percentage of the Special Longevity
Bonus calculated by multiplying the Special Longevity Bonus by a fraction, the
numerator of which is the number of days that have elapsed from the inception of
the Employee’s employment by SBG (i.e., December 8, 1998) through the date of
the Employee’s Disability, and the denominator of which is the number of days
from the inception of the Employee’s employment by SBG through the Earned Bonus
Date (i.e., 7,300 days).






--------------------------------------------------------------------------------




(c)If Employee's employment is terminated pursuant to Section 4.1(a)(3) of this
Agreement (i.e., by Employee without Good Reason), SBG shall pay to the Employee
the following:


1.    within thirty (30) days after the Termination Date, the Base Salary with
respect to the then current year that would have been payable to Employee under
Section 3.1 had the Employment Term ended on the last day of the month in which
the Termination Date occurs;
2.    within thirty (30) days after the Termination Date, a payment in respect
of unutilized vacation time that has accrued through the Termination Date
(determined in accordance with corporate policies established by SBG and
consistent with Section 3 of this Agreement);


3.    the Separation Payment;


4.    benefits, if any, applicable to Employee under any applicable SBG Stock
Option Agreement by and between SBG and the Employee, upon the terms and
conditions set forth therein; and


5.    any Special Longevity Bonus for which on or prior to such Termination Date
Employee has satisfied all of the conditions for receipt thereof under Section 8
of this Agreement (i.e., the date of Employee’s resignation is after the Earned
Bonus Date specified in Section 8.1 of this Agreement, but before payment of the
Special Longevity Bonus).


(d)If Employee's employment is terminated pursuant to Section 4.1(a)(4) of this
Agreement (i.e., by SBG for Cause), SBG shall pay to Employee within thirty (30)
days after the Termination Date, the Base Salary due Employee up to and
including the Termination Date, along with a payment in respect of unutilized
vacation time that has accrued through the Termination Date (determined in
accordance with corporate policies established by Sinclair and consistent with
Section 3 of this Agreement).


(e)If Employee's employment is terminated pursuant to Section 4.1(a)(5) of this
Agreement (i.e., by SBG without Cause), pursuant to Section 4.1(a)(6) of this
Agreement (i.e., by Employee for Good Reason), or pursuant to Section 4.1(a)(7)
of this Agreement (i.e., by Employee or SBG due to a Change in Control), SBG
shall pay Employee all of the following:


1.    within thirty (30) days after the Termination Date, the Base Salary with
respect to the then current year that would have been payable to Employee under
Section 3.1 of this Agreement had the Employment Term ended on the last day of
the month in which the Termination Date occurs;


2.    a payment in respect of unutilized vacation time that has accrued through
the Termination Date (determined in accordance with corporate policies
established by SBG and consistent with Section 3 of this Agreement);






--------------------------------------------------------------------------------




3.    the Separation Payment;


4.    Benefits, if any, applicable to Employee under any applicable SBG Stock
Option Agreement by and between SBG and the Employee, upon the terms and
conditions set forth therein; and


5.    the Special Longevity Bonus if payment of the Special Longevity Bonus has
not occurred prior thereto.


5.    Confidentiality and Non-Competition.


5.1.    Confidential Information.


(a)    During Employee’s employment hereunder (and at all times thereafter),
Employee shall:


(1)    keep all "Confidential Information" (as defined in Section 5.1(b) of this
Agreement) in trust for the use and benefit of (i) SBG and STG and their direct
and indirect subsidiaries, and (ii) all broadcast stations owned, operated, or
programmed directly or indirectly by SBG or its direct or indirect subsidiaries
(collectively, the SBG Entities");


(2)    not, except as (i) required by Employee's duties under this Agreement,
(ii) authorized by the SBG CEO or the SBG Board, or (iii) required by law or any
order, rule, or regulation of any court or governmental agency (but only after
written notice to SBG of such requirement), at any time during or after the
termination of Employee's employment with SBG, directly or indirectly, use,
publish, disseminate, distribute, or otherwise disclose any Confidential
Information;


(3)    take all reasonable steps necessary, or reasonably requested by any of
the SBG Entities, to ensure that all Confidential Information is kept
confidential for the use and benefit of the SBG Entities; and


(4)    upon termination of Employee's employment or at any other time any of the
SBG Entities in writing so request, promptly deliver to such SBG Entity all
materials constituting Confidential Information relating to such SBG Entity
(including all copies) that are in Employee's possession or under Employee's
control. If requested by any of the SBG Entities to return any Confidential
Information, Employee will not make or retain any copy of or extract from such
materials.


(b)    For purposes of this Section 5.1, Confidential Information means any
proprietary or confidential information of or relating to any of the SBG
Entities that is not generally available to the public. Confidential Information
includes all information developed by or for any of the SBG Entities (by the
Employee or otherwise) concerning marketing used by any of the SBG Entities,
suppliers, or customers (including advertisers) with which any of the SBG
Entities has dealt prior to the Termination Date, plans for development of new
services and expansion into new




--------------------------------------------------------------------------------




areas or markets, internal operations, financial information, operations,
budgets, and any trade secrets or proprietary information of any type owned by
any of the SBG Entities, together with all written, graphic, other materials
relating to all or any of the same, and any trade secrets as defined in the
Maryland Uniform Trade Secrets Act, as amended from time to time.


5.2.    Non-Competition/Non-Hire/Non-Solicitation.


(a)    If Employee receives any Special Longevity Bonus under Section 8 of this
Agreement, or if Employee's employment is terminated (i) pursuant to Section
4.1(a)(3) of this Agreement (i.e., by Employee without Good Reason) or (ii)
pursuant to Section 4.1(a)(4) of this Agreement (i.e., by SBG for Cause),
Employee shall not, for a period of twelve (12) months after termination,
directly or indirectly, participate in any activity involved in the ownership or
operation of any television broadcast station, any subscription broadcast
service, cable television system operator, cable interconnect, cable television
channel or similar enterprise within any Designated Market Area (as defined in
Section 5.2 (f) of this Agreement) in which any of the SBG Entities owns,
operates, programs, or supplies substantially all of the program services to a
broadcast station immediately prior to such termination. As used herein,
"participate" means lending one's name to, acting as a consultant or adviser
for, being employed by, or acquiring any direct or indirect interest in any
business or enterprise, whether as a partner, officer, director, employee,
consultant, or otherwise, unless Company provides its written consent thereto.


(b)    While employed by SBG or any of the SBG Entities, and for twelve (12)
months thereafter (regardless of the reason why Employee's employment is
terminated), Employee will not directly or indirectly:


(1)    hire, attempt to hire, or to assist any other person or entity in hiring
or attempting to hire any employee of any of the SBG Entities or any person who
was an employee of any of the SBG Entities within the prior twelve (12) months
period; or


(2)    knowingly solicit, in competition with any of the SBG Entities, the
business of any customer of any of the SBG Entities or any entity whose business
any of the SBG Entities solicited during the twelve (12) months period prior to
Employee's termination provided, however, that the foregoing provision of this
Section 5.2(b) shall not restrict (i) any general solicitation for employment
that is not specifically directed at employees of SBG or any of its affiliates
or (ii) any solicitation of any person referred by a third-party search agency
through a general search not targeted at employees of SBG or any of its
affiliates.


(c)    Notwithstanding anything else contained in this Section 5.2, (i) Employee
may at any time own, for investment purposes only, up to five percent (5%) of
the stock of any publicly-held corporation whose stock is either listed on a
national stock exchange or on the NASDAQ National Market System if Employee is
not otherwise affiliated with such corporation, and (ii) after the Employment
Term only and for twelve (12) months thereafter, Employee shall not be
prohibited from participating with any entity whose earnings before interest,
taxes, depreciation, and amortization ("EBITDA") from the sale, utilization, or
development of digital television spectrum, when combined with the earnings
derived from the operation of television stations, is




--------------------------------------------------------------------------------




twenty-five percent (25%) or less of such entity’s total EBITDA; provided,
however, Employee’s participation with such entity shall not directly or
indirectly be with (A) any television division, affiliate, or subsidiary of any
such entity or (B) any other division, subsidiary, or affiliate of any such
entity involved in the sale, utilization, or development of the digital
television spectrum owned or controlled by such entity.


(d)    In the event that (i) SBG places all or substantially all of its
television broadcast stations up for sale within eighteen (18) months after
termination of Employee's employment hereunder, or (ii) Employee's employment is
terminated in connection with the disposition of all or substantially all of
such television broadcast stations (whether by sale of assets, equity, or
otherwise), Employee agrees to be bound by, and to execute such additional
instruments as may be necessary or desirable to evidence Employee's agreement to
be bound by, the terms and conditions of any non-competition provisions
contained in the purchase and sale agreement for such stations, without
receiving any consideration therefore beyond that expressed in this Agreement.
Notwithstanding the foregoing, in no event shall Employee be bound by, or
obligated to enter into, any non-competition provisions referred to in this
Section 5.2 that extend beyond twelve (12) months from the date of termination
of Employee's employment hereunder or whose scope extends the scope of the
non-competition provisions set forth in Section 5.2(a) of this Agreement.


(e)    The twelve (12) month time period referred to in this Section 5.2 of this
Agreement shall be tolled on a day-for-day basis for each day during which
Employee participates in any activity in violation of Section 5.2 of this
Agreement so that Employee shall be restricted from engaging in the conduct
referred to in Section 5.2 of this Agreement for a full twelve (12) months.
(f)    For purposes of this Section 5.2, Designated Market Area shall mean the
designated market area ("DMA") as defined by The A.C. Nielsen Company (or such
other similar term as is used from time to time in the television broadcast
community).


5.3    Non-Disparagement.    Each party agrees and covenants that for the twelve
(12) months after Employee termination date, they will not at any time make,
publish or communicate to any person or entity or in any public forum any
defamatory or disparaging remarks, comments or statements concerning the other
party (and in the case of SBG, any SBG Entity or its businesses, or any of its
employees and officers). This does not, in any way, restrict or impede a party
hereto from exercising protected rights to the extent that such rights cannot be
waived by agreement or from complying with any applicable law or regulation or a
valid order of a court of competent jurisdiction or an authorized government
agency, provided that such compliance does not exceed that required by the law,
regulation or order. Each party shall promptly provide written notice of any
such order to the other party.


5.4.    Acknowledgment.    Employee acknowledges and agrees that this Agreement
(including, without limitation, the provisions of Sections 5 and 6 of this
Agreement) is a condition of Employee being employed by SBG, Employee having
access to Confidential Information, being eligible to receive the items referred
to in Section 3 of this Agreement, Employee's advancement at SBG, and Employee
being eligible to receive other special benefits at SBG; and further, that this
Agreement is entered into, and is reasonably necessary, to protect the SBG
Entities'




--------------------------------------------------------------------------------




investment in Employee's training and development, and to protect the goodwill,
trade secrets, business practices, and other business interests of the SBG
Entities.


6.    Remedies.


6.1.    Injunctive Relief.    The covenants and obligations contained in
Section 5 of this Agreement relate to matters which are of a special, unique,
and extraordinary character, and a violation of any of the terms of such Section
will cause irreparable injury to the SBG Entities, the amount of which will be
impossible to estimate or determine and which cannot be adequately compensated.
Therefore, SBG Entities will be entitled to an injunction, a restraining order,
or other equitable relief from any court of competent jurisdiction (subject to
such terms and conditions that the court determines appropriate) restraining any
violation or threatened violation of any of such terms by Employee and such
other persons as the court orders. The parties acknowledge and agree that
judicial action, rather than arbitration, is appropriate with respect to the
enforcement of the provisions of Section 5 of this Agreement. The forum for any
litigation hereunder shall be the Circuit Court of Baltimore County or the
United States District Court (Northern Division) sitting in Baltimore, Maryland.


6.2.    Cumulative Rights and Remedies.     Rights and remedies provided by
Section 5 of this Agreement are cumulative and are in addition to any other
rights and remedies any of the SBG Entities may have at law or equity.


7.    Absence of Restrictions.    Employee warrants and represents that Employee
is not a party to or bound by any agreement, contract, or understanding, whether
of employment or otherwise, with any third person or entity which would in any
way restrict or prohibit Employee from undertaking or performing employment with
SBG in accordance with the terms and conditions of this Agreement.


8.    Special Longevity Bonus.


8.1.    Achievement of Longevity.    Provided that Employee is continuously
employed by SBG from the Effective Date through the earliest of either (a)
December 8, 2023 (the "Longevity Effective Date"), (b) the “Change in Control
Date” defined in Section 8.3 of this Agreement or (c) the termination of this
Agreement pursuant to Sections 4.1(a)(1), 4.1(a)(2), 4.1(a)(5) or 4.1(a)(6)
hereof, then Employee shall be entitled to the payment of Two Million Five
Hundred Thousand Dollars and no cents ($2,500,000.00) (the “Special Longevity
Bonus”) or such applicable percentage thereof see - Sections 4.2(a)(5),
4.2(b)(5) in the manner provided in Section 8.2 of this Agreement upon such
date, which shall be Employee’s “Earned Bonus Date.”


8.2.    Manner of Payment.    Any Special Longevity Bonus that is payable under
this Section 8 shall be paid in a single lump sum payment (the "Special
Longevity Bonus") as soon as is administratively practical, but in no event
later than ninety (90) days after the Earned Bonus Date; provided, however, that
if (a) the Special Longevity Bonus is determined by SBG to be a payment of
deferred compensation that is subject to section 409A of the Internal Revenue
Code and the regulations promulgated thereunder, and (b) any payment of such
Special Longevity Bonus




--------------------------------------------------------------------------------




would coincide with Employee’s “separation from service” as determined by SBG in
accordance with section 409A(a)(2)(A)(i) of the Internal Revenue Code and the
regulations promulgated thereunder, and (iii) Employee is a “specified employee”
as determined by SBG in accordance with section 409A(a)(2)(B) of the Code and
the regulations promulgated thereunder, then the payment of the Special
Longevity Bonus shall be made in accordance with Section 11.14 of this
Agreement. Any such Special Longevity Bonus shall be paid to Employee, or if she
is deceased, to the person or persons designated by Employee pursuant to Section
11.19 of this Agreement (or, if no such written designation has been made,
Employee's estate).




8.3.    Definition of Change in Control.


(a)    The “Change in Control Date” shall be the date of receipt by SBG or its
stockholders of the consideration related to a Change in Control, as defined in
Section 8.3(b) of this Agreement.


(b)    “Change in Control” means and includes each and all of the following
occurrences:


                (i)    The stockholders of SBG approve a merger or consolidation
of SBG with any other corporation, other than a merger or consolidation which
would result in the voting securities of SBG outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or its parent company)
fifty percent (50%) or more of the total voting power represented by the voting
securities of such surviving entity, or its parent company, outstanding
immediately after such merger or consolidation, or the stockholders of SBG
approve a plan of complete liquidation of SBG or an agreement for the sale or
disposition by SBG of all or substantially all of SBG's entities or assets; or


                (ii)    The acquisition by any Person as Beneficial Owner (as
defined in Section 8.3 (d) of this Agreement), directly or indirectly, of
securities of SBG representing more than fifty percent (50%) of the total voting
power represented by SBG's then outstanding voting securities.


(c)    Any other provision of this Section 8 notwithstanding, the term Change in
Control shall not include either of the following events undertaken at the
election of SBG:


                (i)    Any transaction, the sole purpose of which is to change
the state of incorporation of SBG or STG; or
 
                (ii)    A transaction, the result of which is to sell all or
substantially all of the assets of SBG or STG to another corporation (the
"Surviving Corporation"); provided that the Surviving Corporation is owned or
controlled, directly or indirectly, by those stockholders of SBG who owned or
controlled fifty percent (50%) or more of the voting securities of SBG




--------------------------------------------------------------------------------




immediately preceding such transaction; and provided, further, that the
Surviving Corporation expressly assumes this Agreement.


(d)    For purposes of this Section 8.3, the term "Beneficial Owner" has the
meaning ascribed to such term in Rule 13d-3 of the General Rules and Regulations
under the Securities Exchange Act of 1934, as amended (the "Exchange Act").


(e)    For purposes of this Section 8.3, the term "Person" has the meaning
ascribed to such term in section 3(a)(9) of the Exchange Act and as used in
sections 13(d) and 14(d) thereof, including a group as defined in section 13(d)
of the Exchange Act but excluding the Company and any subsidiary and any
employee benefit plan sponsored or maintained by the Company or any subsidiary
(including any trustee of such plan acting as Trustee).
        
9.    Proprietary Rights.


9.1.    Work Product.        Employee acknowledges and agrees that all writings,
works of authorship, technology, inventions, discoveries, ideas and other work
product of any nature whatsoever, that are created, prepared, produced,
authored, edited, amended, conceived or reduced to practice by Employee
individually or jointly with others during the period of her employment by SBG
and relating in any way to the business or contemplated business, research or
development of the SBG or any SBG Entity (regardless of when or where the Work
Product is prepared or whose equipment or other resources is used in preparing
the same) and all printed, physical and electronic copies, all improvements,
rights and claims related to the foregoing, and other tangible embodiments
thereof (collectively, the "Work Product"), as well as any and all rights in and
to copyrights, trade secrets, trademarks (and related goodwill), mask works,
patents and other intellectual property rights therein arising in any
jurisdiction throughout the world and all related rights of priority under
international conventions with respect thereto, including all pending and future
applications and registrations therefor, and continuations, divisions,
continuations-in-part, reissues, extensions and renewals thereof (collectively,
the "Intellectual Property Rights"), shall be the sole and exclusive property of
SBG. For purposes of this Agreement, Work Product includes, but is not limited
to, SBG group information, including plans, publications, research, strategies,
techniques, agreements, documents, contracts, terms of agreements, negotiations
know-how, computer programs, computer applications, software design, web design,
work in process, databases, manuals, results, developments, reports, graphics,
drawings, sketches, market studies, formulae, notes, communications, designs,
styles, models, audiovisual programs, inventions, original works of authorship,
discoveries, experimental processes, experimental results, specifications,
customer information, client information, customer lists, client lists,
marketing information, advertising information, and sales information.


9.2.    Work Made for Hire; Assignment.    Employee acknowledges that, by reason
of being employed by SBG at the relevant times, to the extent permitted by law,
all of the Work Product consisting of copyrightable subject matter is "work made
for hire" as defined in 17 U.S.C. § 101 and such copyrights are therefore owned
by SBG. To the extent that the foregoing does not apply, Employee hereby
irrevocably assigns to SBG, for no additional consideration, Employee's entire
right, title and interest in and to all Work Product and Intellectual Property
Rights




--------------------------------------------------------------------------------




therein, including the right to sue, counterclaim and recover for all past,
present and future infringement, misappropriation or dilution thereof, and all
rights corresponding thereto throughout the world. Nothing contained in this
Agreement shall be construed to reduce or limit SBG's rights, title or interest
in any Work Product or Intellectual Property Rights so as to be less in any
respect than that SBG would have had in the absence of this Agreement.


9.3    Further Assurances; Power of Attorney.    During and after her
employment, Employee agrees to reasonably cooperate with SBG to (a) apply for,
obtain, perfect and transfer to the SBG the Work Product as well as an
Intellectual Property Right in the Work Product in any jurisdiction in the
world; and (b) maintain, protect and enforce the same, including, without
limitation, executing and delivering to SBG any and all applications, oaths,
declarations, affidavits, waivers, assignments and other documents and
instruments as shall be requested by SBG. Employee hereby irrevocably grants SBG
power of attorney to execute and deliver any such documents on Employee's behalf
in her name and to do all other lawfully permitted acts to transfer the Work
Product to SBG and further the transfer, issuance, prosecution and maintenance
of all Intellectual Property Rights therein, to the full extent permitted by
law, if Employee does not promptly cooperate with SBG's request (without
limiting the rights SBG shall have in such circumstances by operation of law).
The power of attorney is coupled with an interest and shall not be affected by
Employee's subsequent incapacity.


9.4.    No License.    Employee understands that this Agreement does not, and
shall not be construed to, grant Employee any license or right of any nature
with respect to any Work Product or Intellectual Property Rights or any
Confidential Information, materials, software or other tools made available to
him by SBG.


10. Security.     Employee agrees and covenants (a) to comply with all SBG
security policies and procedures as in force from time to time including without
limitation those regarding computer equipment, telephone systems, voicemail
systems, facilities access, monitoring, key cards, access codes, SBG intranet,
SBG internet, social media and instant messaging systems, computer systems,
e-mail systems, computer networks, document storage systems, software, data
security, encryption, firewalls, passwords, and any and all other SBG resources
and communication technologies (collectively, the "Facilities Information
Technology and Access Resources"); (b) not to access or use any Facilities and
Information Technology Resources except as authorized by the SBG; and (iii) not
to access or use any Facilities and Information Technology Resources in any
manner after the termination of Employee's employment by the SBG, whether
termination is voluntary or involuntary. Employee agrees to notify SBG promptly
in the event she learns of any violation of the foregoing by others, or of any
other misappropriation or unauthorized access, use, reproduction, or tampering
with any Facilities and Information Technology Access Resources or other SBG
Entity property or materials by others.


11.    Miscellaneous.


11.1.    Attorneys' Fees.    In any action, litigation, or proceeding
(collectively, "Action") between the parties arising out of or in relation to
this Agreement, the prevailing party in the Action will be awarded, in addition
to any damages, injunctions, or other relief, and without




--------------------------------------------------------------------------------




regard to whether such Action is prosecuted to final appeal, such party's costs
and expenses, including reasonable attorneys' fees.


11.2.    Headings.    The descriptive headings of the Sections of this Agreement
are inserted for convenience only, and do not constitute a part of this
Agreement.


11.3.    Notices.    All notices and other communications hereunder shall be in
writing and shall be deemed given upon (a) oral or written confirmation of a
receipt of a facsimile transmission, (b) confirmed delivery of a standard
overnight courier or when delivered by hand, or (c) the expiration of five (5)
business days after the date mailed, postage prepaid, to the parties at the
following addresses:


If to SBG to:                Sinclair Broadcast Group, Inc.
10706 Beaver Dam Road
Cockeysville, Maryland 21030
Attn:    Chief Executive Officer


With a copy to:            Steven A. Thomas, Esquire
Thomas & Libowitz, P.A.
100 Light Street, Suite 1100
Baltimore, Maryland 21202


        
If to Employee to:            Employee's address as listed
from time to time, in the
personnel records of
SBG (or any affiliate thereof)


or to such other address as will be furnished in writing by any party. Any such
notice or communication will be deemed to have been given as of the date so
mailed.


11.4.    Assignment.    SBG may not assign, transfer, or delegate SBG’s rights
or obligations under this Agreement and any attempt to do so is void; provided,
SBG may assign this Agreement to any subsidiary of SBG, any parent of SBG;
provided such assignment shall not relieve SBG of its obligations hereunder, and
Employee hereby consents and agrees to be bound by any such assignment by SBG.
Employee may not assign, transfer, or delegate Employee's rights or obligations
under this Agreement and any attempt to do so is void. This Agreement is binding
on and inures to the benefit of the parties, their successors and assigns, and
the executors, administrators, and other legal representatives of Employee. No
other third parties, other than SBG Entities, shall have, or are intended to
have, any rights under this Agreement.


11.5.    Counterparts. This Agreement may be signed in one or more counterparts.


11.6.    Governing Law.    THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF MARYLAND (REGARDLESS OF THE LAWS THAT




--------------------------------------------------------------------------------




MIGHT BE APPLICABLE UNDER PRINCIPLES OF CONFLICTS OF LAW) AS TO ALL MATTERS
(INCLUDING VALIDITY, CONSTRUCTION, EFFECT, AND PERFORMANCE.)


11.7.    Severability.    If the scope of any provision contained in this
Agreement is too broad to permit enforcement of such provision to its full
extent, then such provision shall be enforced to the maximum extent permitted by
law, and Employee hereby consents that such scope may be reformed or modified
accordingly and enforced as reformed or modified in any proceeding brought to
enforce such provision. Subject to the immediately preceding sentence, whenever
possible, each provision of this Agreement will be interpreted in such a manner
as to be effective and valid under applicable law, but if any provision of this
Agreement is held to be prohibited by or invalid under applicable law, such
provision, to the extent of such prohibition or invalidity, shall not be deemed
to be a part of this Agreement, and shall not invalidate the remainder of such
provision or the remaining provisions of this Agreement.


11.8.    Entire Agreement.    This Agreement constitutes the entire agreement of
Employee and SBG regarding Employee's employment by SBG. This Agreement amends,
supersedes, and replaces all prior agreements and understandings, written or
verbal, formal or informal, among the parties with respect to the employment of
Employee by SBG, including the subject matter of this Agreement. This Agreement
may not be amended or modified except by agreement in writing, signed by the
party against whom enforcement of any waiver, amendment, modification, or
discharge is sought. Notwithstanding anything herein to the contrary, this
Agreement is not intended to supersede, amend, replace or in any way effect any
Restricted Stock Award Agreement between SBG and Employee, all of which
agreements shall remain in full force and effect without modification thereto.


11.9.    Interpretation.    This Agreement is being entered into among competent
and experienced businesspersons (who have had an opportunity to consult with
counsel), and any ambiguous language in this Agreement will not necessarily be
construed against any particular party as the drafter of such language.


11.10.    Continuing Obligations.    The provisions contained in the following
Sections of this Agreement will continue and survive the termination of this
Agreement: Sections 4.1, 4.2, 5, 6, 8 and 9.


11.11.    Taxes.     SBG may withhold from any payments under this Agreement all
applicable federal, state, city, or other taxes required by applicable law to be
so withheld.


11.12.    Waiver of Jury Trial. SBG and Employee do hereby jointly and severally
waive their right to a trial by jury in any action or proceeding to which both
are parties arising out of, or in any manner pertaining to, this Agreement. It
is understood and agreed that this waiver constitutes a waiver of the right to
trial by jury of all claims against all parties to such actions or proceedings.
This waiver is knowingly, voluntarily, and willingly made by Employee and SBG,
and each represents and warrants to the other that no representations of facts
or opinion have been made by any person to induce this waiver or to in any way
modify or nullify




--------------------------------------------------------------------------------




its effect. Still further, Employee and SBG each represents to the other that
each has been represented by counsel selected by such party to review or prepare
this Agreement or, if not represented, that such party has been advised, and has
had the opportunity, to seek the advice of independent legal counsel to review
this Agreement prior to signing this Agreement.


11.13.    Exclusion from ERISA and Retirement and Fringe Benefit Computation.
Employee and SBG do hereby jointly and severally acknowledge and agree that this
Agreement shall not be regarded as an “employee benefit plan” under 29 U.S.C. §
1002(3); provided, however, that if this Agreement is ever regarded as an
“employee benefit plan” under 29 U.S.C. § 1002(3), Employee and SBG acknowledge
and agree that this Agreement shall be regarded as a plan which is unfunded and
is maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees under 29 U.S.C. §
1051(2). Unless specifically provided otherwise pursuant to a separate plan or
agreement, any payment of the Special Longevity Bonus under this Agreement shall
not be taken into account as “wages,” “salary” or “compensation” in determining
eligibility or benefits under (i) any pension, retirement, profit sharing or
other qualified or nonqualified plan of deferred compensation, (ii) any employee
welfare or fringe benefit plan, including, but not limited to, group life
insurance and disability, or (iii) any form of extraordinary pay, including, but
not limited to, bonuses, sick pay, and vacation pay.


11.14.    Section 409A Compliance. This Agreement may not be amended in any way
that results in a violation of section 409A of the Internal Revenue Code or any
regulatory or other guidance issued by the Internal Revenue Service thereunder.
In particular, except to the extent permitted by regulatory or other guidance
issued by the Internal Revenue Service under section 409A(a)(3) of the Internal
Revenue Code, no amendment of this Agreement shall in any way (including a
change in form of distribution) result in acceleration of the timing or amount
of any payment (or any portion thereof) of deferred compensation that is due
under this Agreement. An amendment that permits acceleration for any one or more
of the reasons that constitute exceptions to the prohibition on acceleration of
payments, pursuant to Treas. Regs. § 1.409A-3(j) (as presently written or as
hereafter amended, finalized, replaced or supplemented), shall not be deemed to
be in violation of this Section 11.14. Notwithstanding any provision of this
Agreement to the contrary, if at the time of any Earned Bonus Date, as defined
in Section 8.1 of this Agreement, Employee is regarded as a “specified employee”
within the meaning of section 409A(a)(2)(B) of the Code and the regulations
promulgated thereunder, she may not receive any payment(s) of “deferred
compensation” upon any “separation from service” as determined by SBG in
accordance with section 409A(a)(2)(A)(i) of the Internal Revenue Code and the
regulations promulgated thereunder, unless such payment(s) are made on or after
the date that is six months after the date of such separation from service (or
if earlier, the date of death of such specified employee.) Instead, any such
payments to which such specified employee would otherwise be entitled during the
first six (6) months following such separation from service shall be accumulated
and paid on the first day of the seventh month following the date of separation
from service.


11.15.    No Right to Employment. Nothing herein contained is intended to or
shall be construed as conferring upon Employee any right to continue in the
employ of SBG.






--------------------------------------------------------------------------------




11.16.    Enforcement. The location of any arbitration regarding this Agreement
shall be Baltimore County, Maryland. The forum for any litigation involving this
Agreement shall be the Circuit Court of Baltimore County or the United States
District Court (Northern Division) sitting in Baltimore, Maryland. In the event
that either party institutes an action to enforce or interpret any provision of
this Agreement, the non-prevailing party shall pay to the prevailing party all
costs and expenses (including a reasonable sum for attorneys’ fees and all
expert witness fees) incurred by the prevailing party in connection with any
such action as determined by the finder of fact in such proceeding.


11.17.    Independent Legal Counsel. The undersigned understand and acknowledge
that this Agreement was prepared by outside counsel for SBG. The undersigned
understand that Employee and SBG may be adverse to each other regarding terms
and conditions set forth in this Agreement. The undersigned acknowledge that
counsel to SBG has not represented Employee in connection with the preparation
of this Agreement nor provided Employee with any legal or other advice in
connection with this Agreement and that Employee has been advised and urged to
seek independent professional legal, tax, and financial advice in connection
with deciding to enter into this Agreement.


11.18.    Arbitration and Extension of Time. Except as specifically provided in
Section 6 of this Agreement, any dispute or controversy arising out of or
relating to this Agreement shall be determined and settled by arbitration in
Baltimore County, Maryland in accordance with the Commercial Rules of the
American Arbitration Association then in effect, and the Federal Arbitration
Act, 9 U.S.C. § 1 et seq., and judgment upon the award rendered by the
arbitrator(s) may be entered in any court of competent jurisdiction. The
expenses of the arbitration shall be borne by the non-prevailing party to the
arbitration, including, but not limited to, the cost of experts, evidence, and
legal counsel, as determined by the arbitrator(s) in any such proceeding.
Whenever any action is required to be taken under this Agreement within a
specified period of time and the taking of such action is materially affected by
a matter submitted to arbitration, such period shall automatically be extended
by the number of days, plus ten (10) that are taken for the determination of
that matter by the arbitrator(s). Notwithstanding the foregoing, the parties
agree to use their best reasonable efforts to minimize the costs and frequency
of arbitration hereunder.


11.19    Payment to Beneficiaries and Beneficiary Designation.


(a)    In the event of Employee’s death at a time when Employee is entitled to
receive but has not yet received any cash payments pursuant to this Agreement,
any such remaining payments shall be paid to Employee’s beneficiaries.


(b)    Simultaneously with the execution of this Agreement, Employee shall
designate one or more beneficiaries to receive the cash payments referred to in
Section 11.19(a) of this Agreement. Such beneficiary designation shall be set
forth in Exhibit A attached hereto and made a part hereof, and may be modified
by Employee at any time, and from time to time, by execution of a new Exhibit A.
Each designation of beneficiary will revoke all prior designations by Employee.




--------------------------------------------------------------------------------






(c)    If the primary beneficiaries named by Employee die before Employee, and
there are no living contingent beneficiaries named by Employee, SBG shall direct
distribution of the cash payments payable pursuant to this Agreement to the
legal representative of the estate of Employee.


11.20     Payments to Minors. If any person to whom any cash payment is due
under this Agreement is a minor, or is reasonably found by SBG to be incompetent
by reason of physical or mental disability, SBG shall have the right to cause
such payments becoming due to such person to be made to another for her benefit,
without responsibility of SBG to see to the application of the payment of any
such payments, and such payment will constitute a complete discharge of the
liabilities of SBG with respect thereto.


11.21    Publicity. Employee hereby irrevocably consents to customary uses and
displays, by any SBG entity and its agents, representatives and licensees
(consistent with SBG’s use of similar information of other executives of SBG),
of Employee's name, voice, likeness, image, appearance and biographical
information in, on or in connection with any pictures, photographs, audio and
video recordings, digital images, websites, television programs and advertising,
other advertising and publicity, sales and marketing brochures, books,
magazines, other publications, CDs, DVDs, tapes and all other printed and
electronic forms and media throughout the world, at any time during the period
of her employment by the SBG, for all legitimate commercial and business
purposes of SBG ("Permitted Uses") without further consent from or royalty,
payment or other compensation to Employee. Employee hereby forever waives and
releases SBG and its directors, officers, employees and agents from any and all
claims, actions, damages, losses, costs, expenses and liability of any kind,
arising under any legal or equitable theory whatsoever at any time during or
after the period of her employment by SBG, arising directly or indirectly from
SBG and its agents', representatives' and licensees' exercise of their rights in
connection with any Permitted Uses.




THIS CONTRACT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.


[THE SIGNATURES OF THE PARTIES APPEAR ON THE IMMEDIATELY FOLLOWING PAGE]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first written above.


SINCLAIR BROADCAST GROUP, INC.
(on behalf of itself and any applicable Sinclair
                            Entities)


By:    _______________________________________
Name:    _______________________________________
Title:    _______________________________________




EMPLOYEE:


/s/ Lucy A. Rutishauser
Lucy A. Rutishauser








--------------------------------------------------------------------------------







[BENEFICIARY DESIGNATION FORM APPEARS AS EXHIBIT “A”]
EXHIBIT A


AMENDED & RESTATED EMPLOYMENT AGREEMENT
BETWEEN SINCLAIR BROADCAST GROUP, INC. AND THE UNDERSIGNED EMPLOYEE


DESIGNATION OF BENEFICIARY


By virtue of my right under the Agreement by and between Sinclair Broadcast
Group, Inc. and Lucy A. Rutishauser to designate the beneficiary(ies) of
benefits payable under the Agreement, and subject to any future exercise of said
right by me, I hereby direct that any and all such benefits shall be paid, in
accordance with the terms of the Agreement, to the person(s) named below who are
living at the time of my death, and, unless otherwise expressly indicated, in
equal shares among them if more than one such person shall be living at the time
of my death:


PRIMARY
BENEFICIARIES:
                                                                                                                                    
Name             Relationship            Address


In the event that no primary beneficiary shall be living at the time of my
death, I hereby direct that any remaining payment(s) shall be made to those
person(s) named below who are living at the time of my death, and, unless
otherwise expressly indicated, in equal shares among them if more than one such
person shall be living at the time of my death:


CONTINGENT
BENEFICIARIES:


                                                                                                                                     
Name             Relationship            Address


In the further event that none of the persons named above, either as primary or
contingent beneficiaries, shall be living at the time of my death, any remaining
payment(s) shall be made to my estate pursuant to the Agreement.


NOTE: If so specified in the above designations, "person" includes a trust or
corporation.


Lucy A. Rutishauser




                                            
Witness    (Employee Signature)    Date




